 

 

Case 3:19-cv-00160 Document 22-1 Filed on 08/20/19 in TXSD Page 1 of 1

United States Courts
Southern District of Texas
FILED

AUG 20 2019

August 14, 2019
David J. Bradley, Clerk of Court

Susan Gram

Case Manager to Judge George C. Hanks, Jr.
United States Courthouse

601 Rosenberg, Room 411

Galveston, TX 77550

Or by email: galveston _cm@txs.uscourts.gov

Dear Ms. Gram:

I would greatly appreciate it if you would file my Answer of Interested Individuals in this Case. .

Sincerely,

Doug Monahan
Attorney pro-se
